Citation Nr: 0201405	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  95-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the right pelvis.

2.  Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the right femoral shaft.

3.  Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from March 28, 1989 to 
March 26, 1993.

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for residuals of fractures 
of the right pelvis, right femoral shaft, and left tibia and 
fibula with assignment of noncompensable evaluations 
effective March 27, 1993

The case was most recently before the Board of Veterans' 
Appeals (Board) in October 2000.  After adjudicating other 
claims then pending on appeal, the Board remanded the case to 
the RO for further development and adjudicative action.

The record reflects that the veteran relocated to North 
Carolina while his claims have been on appeal, and 
jurisdiction of his claims has been assumed by the RO in 
Winston-Salem, North Carolina.

In September 2001 the RO affirmed the determinations 
previously entered.

The case has returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  There are no residuals of a fracture of the right pelvis 
reported as well healed on contemporaneous VA examination.

2.  There are no residuals of a fracture of the right femoral 
shaft reported as well healed on contemporaneous VA 
examination.

3.  There are no residuals of a fracture of the left tibia 
and fibula reported as well healed on contemporaneous VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right pelvis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5298 
(2001).

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right femur are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5255, 5257, 5260, 5261 
(2001).

3.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left tibia and fibula are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in October 1990 the 
veteran was involved in a high speed motorcycle accident in 
which he sustained multiple orthopedic injuries including x-
ray demonstrated fractures of the right pelvis, right femoral 
shaft and left tibia and fibula.  Treatment included open 
reduction and intramedullary (IM) fixation of the right 
femur, and intramedullary nailing of the left tibia.  

A September 1991 x-ray study showed the fractures were 
described as well healed.  During hospitalization a 
computerized tomography (CT) scan indicated no residuals of a 
pelvis fracture.  Ultimately the hardware was removed by mid 
1992.  He was then discharged in March 1993.  

An August 1993 post separation service orthopedic clinical 
record shows the veteran was status post hardware removal of 
the right femur and left tibia.  It was noted that he had had 
femoral head and femoral shaft fractures on the right and a 
left tibia fracture.  On physical examination the wounds were 
described as nontender.  Right and left hip range of motion 
studies were reported.  It was indicated that overall motion 
was good.  It was noted that the veteran was without symptoms 
at that time.  

A September 1993 VA orthopedic examination report shows that 
the veteran was presently employed as an aircraft mechanic.  
He reported that he had some generalized soreness and 
difficulty with certain maneuvers such as kneeling, but 
required no ongoing treatment presently in the form of 
medication or orthopedic appliances.

On objective examination the right lower extremity exhibited 
a scar over the greater trochanter and extended onto the 
buttock measuring 9 inches in length.  There was a scar on 
the distal lateral femur measuring 3 inches in length.  Both 
scars were described as well healed.  The right femur seemed 
to be satisfactorily aligned and healed without shortening.  
There was complete range of motion of the left knee noted.  

An examination of the left lower extremity showed a vertical 
4 inch scar over the prepatellar area for the insertion of 
the intermetatarsal (IM) nail and secondary incisions over 
the medial tibial plateau area, medial calf area medial ankle 
that were described as well healed.  There was a seven inch 
vertical scar over the anterior compartment apparently from 
previous fasciotomies which was well healed.  There was no 
evidence of muscular atrophy.  There was complete range of 
motion of the left knee.  There seemed to be satisfactory 
healing of the left tibia and fibula fracture.  A fracture 
callus was palpable just distal to the tibia on the left side 
compared to the right side.  




Pertinent diagnoses were fracture of the right femur, 
postoperative status IM fixation with subsequent removal of 
hardware and fracture of the left tibia and fibula, 
postoperative status IM nailing with subsequent removal of 
hardware.  

An x-ray study of the right hip revealed three screw devices 
within the femoral head.  Sclerotic changes were seen 
involving the femoral neck.  Post-surgical changes were seen 
involving the right hip.  

An x-ray study of the right femur revealed an old healing 
fracture involving the mid shaft of the femur with callus 
formation.  

An x-ray of the left tibia and fibula revealed an old healing 
fracture involving the mid shaft of the tibia.  Associated 
callus formation was seen. 

A September 1993 VA neurologic examination report refers to 
the veteran's musculoskeletal injuries in service due to a 
motorcycle accident.  He was noted to have suffered fractures 
of the right proximal femur, right hip dislocation and 
fractures of the left tibia and right pelvis.  He was 
hospitalized and underwent extensive orthopedic work to 
correct the fractures/dislocations.  It was noted that an 
electromyography (EMG) of the lower extremities revealed 
findings suggestive of a L3-S1 radiculopathy.  Gradually, the 
veteran's neurological features improved.  He regained full 
strength of the left side and his hyperreflexia 
improved/resolved.  He was left with residual weakness of the 
right foot.  

The examination primarily focused on the right lower 
extremity.  Following an objective evaluation the examiner 
noted that the neurological findings showed weakness of 
muscles below the knee.  He noted that it was possible that 
such findings were suggestive of sciatic nerve injury at the 
level of the pelvis, accounting for weakness below the knee. 




In January 1994 the RO granted service connection for 
disabilities including residuals of a fracture of the right 
femur evaluated as noncompensable under Diagnostic Code 5255, 
residuals of a fracture of the right pelvis evaluated as 
noncompensable by analogy with the removal of coccyx under 
Diagnostic Code 5298, and residuals of a fracture of the left 
tibia and fibula evaluated as noncompensable under 38 C.F.R. 
§ Part 4, Diagnostic Code 5262, effective from March 27, 
1993. 

A December 1995 VA podiatry examination report showed the 
veteran complained of weakness in the right foot.  He related 
a history of having undergone traumatic injuries due to a 
motor vehicle accident in service.  He noted breaking both 
legs and dislocating and fracturing the right hip and right 
femur.  He noted having related sciatic nerve damage on the 
right side.  He complained of decreased strength in the right 
foot with numbness.  He also related limited range of motion 
of the right lower extremity.  

The objective examination primarily focused on the veteran's 
right foot drop.  However, it was noted that left ankle 
reflex was normal.  Gait appeared normal overall with the 
exception of the right foot drop.  Incidental pes cavus and 
hammertoe deformities were identified.  Muscle strength tests 
revealed 5/5 posterior and lateral compartments bilaterally 
and the anterior compartment on the left.  There was 
indication that resultant neurological deficit of the right 
lower extremity was due to sciatic nerve damage.  

A June 1996 EMG report showed the veteran was status post 
motor vehicle accident in 1990 with residual fractured femur 
and neck with open reduction internal fixation on the right.  
He complained of right sided lower leg weakness.  He 
complained of right foot symptoms.  Also, he described  right 
sides lower extremity pain combined with minimal low back 
pain.  

An October 1998 VA neurological examination report shows that 
the veteran was in a motor vehicle accident in October 1990.  
He sustained a fracture of the right hip and left fibula-
tibia.  He had a rod and screw placed in his right hip.  He 
subsequently developed atrophy of the right calf and right 
foot drop with numbness of the right foot which remained 
stable for some time.

On objective examination of the right leg, atrophy of the 
right calf was noted.  Mid calf measurement on the right was 
14 1/2 inches and 16 inches on the left.  There were no trophic 
changes.  There was decreased sensation to light touch and 
pinprick distally, but more dense on the dorsum and sole of 
the foot.  The veteran had right foot drop with moderate 
weakness of dorsiflexion of the right foot.  There was a 
markedly decreased right ankle jerk as compared to the left.  

The examiner noted that the veteran had had EMG studies of 
the nerve innervation of his right leg and the impression was 
no obtainable distal sensory latency in the right peroneal 
nerve, slowing of the right peroneal nerve across the fibular 
head and the EMG showed membrane instability of the tibialis 
anterior and peroneus longus muscle on the right.  The EMG 
study reflected a diagnosis of incomplete peroneal nerve 
lesion at the level of the fibular head with chronic active 
motor axonal degeneration.  

Following examination the diagnoses were right foot drop with 
atrophy of the right calf and numbness of the right foot, 
status post injury to the right foot and leg.  The examiner 
recommended that the veteran have limb measurements which may 
relieve his painful hip as it related to limb length 
discrepancy due to the nature of the injury and problems the 
veteran sustained in 1990.  It was thought that the veteran 
might benefit from a heel lift.

An October 1998 VA podiatry examination report shows the 
veteran complained of weakness, numbness and tingling in the 
right lower leg with right foot drop.  He complained of right 
hip pain which had increased over the last few years since 
his accident.  It was noted that he wore street shoes.  It 
was noted that he did not wear prescription shoes or use a 
brace, a cane or any other type of assistive device.  

On objective examination it was noted that the left foot 
appeared normal in appearance, range of motion, strength and 
function.  It was noted that the right foot revealed 
noticeable weakness on dorsiflexion at the ankle joint with 
limitation of motion.  There was muscle atrophy of the 
posterior muscle group of the right leg with noticeable 
asymmetry between the left and right.  Range of motion was 
described as less than adequate for normal dorsiflexion with 
resulting foot drop.  There was no pain on motion.  

However, there were paresthesias and numbness extending up 
the dorsum of the right foot to approximately the mid calf 
level or slightly higher.  There was no evidence of 
callosities or skin breakdown.  The wear pattern of the 
veteran's boot indicated some abnormal weight-bearing and 
wear at the distal plantar aspect of the boot.  On weight-
bearing the foot was in normal rectus position.  

Diagnosis revealed muscle atrophy of the right lower leg with 
foot drop and weakness of the right foot.  

A December 1998 VA orthopedic examination report shows that 
the veteran's current pertinent complaints included recurrent 
pain over the anterior aspect of the right femur and 
intermittent pain in the left calf.  

On objective examination the veteran was described as 
ambulatory with right foot drop.  There was limited range of 
motion of the right hip.  The legs were equal in length 
without measurable atrophy of the right thigh with a one inch 
decrease of circumference of the right calf musculature.  
Deep tendon reflexes were 1+ and symmetrical bilaterally at 
the knees and ankles.  There was spotty like hypesthesia to 
light touch over the dorsal and plantar aspect of the right 
foot and right great toe.  There was absence of active 
dorsiflexion of the right great toe with active anterior 
tibial muscle power present.  There was satisfactory 
longitudinal arch of the right foot when standing with full 
range of motion of the subtalar and mid tarsal regions of the 
right foot.



There were healed surgical incisions over the anterior aspect 
of the left patellar tendon with full range of motion about 
the left knee without palpable joint effusion.  Cruciate and 
collateral ligaments were intact.  There were healed surgical 
incisions over the medial and lateral aspects of the left 
calf with full range of motion of the left ankle 
demonstrated.  

Impression reflected a fracture of the right hip with 
posttraumatic osteoarthritis changes; fracture of the pelvis; 
fracture of the right femoral shaft; fracture of the left 
tibia and fibula and right foot drop with atrophy of the 
right calf musculature and numbness on the dorsal and plantar 
aspects of the right foot. 

An x-ray study of the right femur showed soft tissue 
calcification and ossification along the midshaft presumably 
reflecting previous hemorrhage and trauma.  A pin tract 
suggesting previous IM nail was seen.  Overall alignment was 
excellent.  The study demonstrated no evidence of continued 
fracture at that time.

An x-ray study of the right hip revealed changes in the right 
femoral head and neck with the remainder of the pelvis 
appearing unremarkable.

An x-ray study of the left tibia and fibula revealed a well 
healed fracture in excellent alignment.  

A June 2001 VA orthopedic examination report shows that the 
examiner had reviewed the veteran's claims file.  It was 
noted as history that the veteran had been involved in a 
motor vehicle accident in October 1990 in which he sustained 
a pelvic fracture, fracture of the right femur, and a 
fracture of the left tibia and fibula.  At the time he 
underwent pinning and open reduction of those areas of the 
fracture and extensive casting and physical therapy.  It was 
noted that he was presently a full time student.  He had been 
a full time student for the past 3 1/2 years without any breaks 
and no had been lost from school because of his problems.

It was noted that the veteran continued to have an 
intermittent aching, which he described as muscle pain but 
which was better described as a dull aching through the right 
hip, right thigh and down to and including the right knee.  
He described the symptoms as intermittently on and off, 
perhaps four to five days out of an average work week.  He 
noted that it may involve the entire right hip and knee or it 
may involve one small part thereof.  He did not have any 
sharp pains in any of these areas.  He denied tenderness to 
palpation or swelling.  

The veteran noted that he was unable to associate his 
discomfort that he had with any particular activity.  
However, he noticed that if he engaged in very strenuous 
activity such as running, within several hours or a day later 
he experienced a slightly increased ache in the right thigh 
and hip areas.  It was noted that he did not normally run so 
he did not have such symptoms as a normal problem.  It was 
noted that there was no lack of coordination on movement or 
increased pain on movement.  He had pain after movement.  He 
did not take any medications for his symptoms.  He did not 
wear any braces at the present time.

On objective examination the veteran measured 72 inches tall 
and weighed 185 pounds, the maximum weight he maintained in 
the past year.  There was no evidence of pain on palpation or 
movement of the joints or the pelvis.  It was indicated that 
he limited abduction and internal and external rotation of 
his right hip joint stating, and that he was afraid that if 
he allowed significant movement to take place, there would be 
pain.  Right hip range of motion testing was reported.  It 
was noted that he could flex the left hip to 140 degrees.  He 
could extend the hip out to 0 degrees or straight out without 
any difficulty.  No other joint motion was tested.

The examiner noted that there was no tenderness over any 
joints or any of the bones fractured.  Moreover, there was no 
tenderness over any of the scars of the bones previously 
described, and no tenderness over the shafts over any of 
those bones or over the pelvis.  The examiner reported that 
the veteran did not show any visible manifestations of pain 
at any time he watched the veteran walk.  It was noted that 
the veteran stated that he sometimes "truffles" on the 
right foot; however, the examiner stated it was not evident 
on observation that day. 


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The veteran's service-connected residual of fracture of the 
right pelvis is rated by analogy to removal of coccyx under 
38 C.F.R. § 4.71a, Diagnostic Code 5298.


When there are no painful residuals following partial or 
complete removal of the coccyx, a noncompensable evaluation 
is warranted.  Id.  A 10 percent rating requires painful 
residuals.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent 
evaluation is warranted when there is malunion of the femur 
with slight knee or hip disability. When there is malunion of 
the femur with moderate knee or hip disability, a 20 percent 
evaluation is warranted.  Id.

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg. 
38 C.F.R. § 4.71a, Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Thus, a 
separate 10 percent evaluation for this abnormality is not 
authorized.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  

For extension limited to 20 degrees, a 30 percent evaluation 
is provided.  For extension limited to 30 degrees, a 40 
percent evaluation is provided.  For extension limited to 45 
degrees, a maximum 50 percent evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted. Diagnostic Code 5257.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling. 38 C.F.R. § 4.71a, Code 5271. 38 
C.F.R. § 4.71 (Plate II) provides a standardized description 
of joint motion of the ankle and foot.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  




Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Traumatic arthritis, confirmed by X-rays, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  


A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261. The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803. For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.





Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).




Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

Specifically, in February 2001 the RO notified the veteran of 
the VCAA of 2000 establishing new notice and development 
requirements for VA.  He was provided instructions on 
submitting evidence in support of his claims within 60 days 
or his appeal would continued to be processed in accordance 
with VA guidelines.  
No response was received from the veteran. 

Also, the Board recognizes that during the appeal period this 
case was previously remanded by the Board in September 1997 
and October 2000 for additional development of the record, 
and to provide the veteran adequate VA examinations in 
connection with his claims.  

Neither the veteran nor his representative refer to any 
pertinent outstanding evidence that the RO has not attempted 
to obtain. 



As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Initial compensable evaluation for fracture of the right 
pelvis.

The veteran's service-connected fracture of the right pelvis 
is rated by analogy with removal of the coccyx under 38 
C.F.R. § 4.71a, Diagnostic Code 5298.

Significantly, the Board notes that the evidence demonstrates 
that following the veteran's inservice motorcycle accident in 
October 1990, the fracture of the right pelvis healed with 
excellent alignment confirmed by X-rays and without painful 
residuals.  

The Board notes that the objective evidence of record fails 
to demonstrate any associated limitation of motion of an 
affected joint, instability, muscle atrophy and weakness or 
neurologic impairment or functional loss due to flare-ups 
supported by adequate pathology.  

The Board points out that a separate compensable evaluation 
is in effect for fracture/dislocation of the right hip joint 
with posttraumatic osteoarthritis changes, the manifestations 
of which, may not be considered in determining entitlement to 
an increased rating for residuals of a fracture of the right 
pelvis.  See 38 C.F.R. § 4.14.

Moreover, the record lacks confirmation of adequate pathology 
related to service-connected disability either meeting or 
more nearly approximating the criteria for a compensable 
evaluation.  As such, the practice known as "staged ratings" 
as cited in Fenderson v. West, 12 Vet. App. 119 (1999), is 
not for application in this case.

Also, the Board has considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, but finds no adequate pathology 
associated with service-connected residuals of a fracture of 
the right pelvis upon which to base any increased compensable 
evaluation.  Overall, the preponderance of the evidence is 
negative and against the grant of an initial increased 
(compensable) evaluation for residuals of a fracture of the 
right pelvis. 


Initial compensable evaluation for fracture of the right 
femoral shaft.

With respect to the veteran's right lower extremity, the 
Board recognizes that in addition to the service-connected 
fracture of the mid shaft of the right femur at issue, the 
record also shows that service-connection has been granted 
separately for fracture of the right femoral head and hip 
joint with dislocation and a right foot drop with atrophy of 
right calf and numbness of right foot status post right hip 
fracture that likewise resulted from the veteran's motorcycle 
accident in 1990 in service.  

The Board points out that the objectively demonstrated 
symptoms and manifestations of record attributed to such 
other separately rated disabilities of the right lower 
extremity may not be considered in determining entitlement to 
an increased evaluation for residuals of a fracture of the 
right femur.  38 C.F.R. § 4.14.  

Also, the Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, a 10 percent evaluation is warranted 
when there is malunion of the femur with slight hip or knee 
disability. 

Since a separate compensable rating is in effect for the 
veteran's right hip disability under Diagnostic Code 5010-
5253, the Board's review of the present issue is limited to 
determining whether the veteran's residuals of a fracture of 
the right femur is manifested by malunion with associated 
right knee impairment.  Otherwise to include disability of 
the right hip would violate the provisions of 38 C.F.R. 
§ 4.14 based on overlapping manifestations.


A comprehensive review of the record shows that the residuals 
of a fracture of the right femoral mid shaft are well healed 
and in excellent alignment.  Moreover, the evidence fails to 
demonstrate any associated limitation of motion of an 
affected pertinent joint, instability, muscle atrophy and 
weakness or neurologic impairment or functional loss due to 
flare-ups supported by adequate pathology.  The Board notes 
that any associated surgical wound scar wound has been 
characterized as well healed and nontender.  Moreover, 
examination findings of record fail to demonstrate any 
associated lower extremity shortening.  In fact leg length 
measurements have been described as equal.  

With respect to the right knee the Board notes that the 
record fails to demonstrate any associated arthritis or 
instability of the knee joint.  Accordingly consideration of 
VAOPGCPREC 23-97 and  VAOPGCPREC 9-98 is not for application. 

The record lacks confirmation of adequate pathology related 
to service-connected disability either meeting or more nearly 
approximating the criteria for a compensable evaluation.  As 
such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Also, the Board has considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, but finds no adequate pathology 
associated with service-connected residuals of a fracture of 
the right femur upon which to base any increased compensable 
evaluation.  Rather, the objective evidence of record 
overwhelmingly demonstrates that any right lower extremity 
symptoms and functional impairment are solely due to other 
separately rated right lower extremity disabilities as noted 
in the paragraphs above as opposed to the service-connected 
residuals of a fracture of the right femur. 

Overall, the preponderance of the evidence is negative and 
against the grant of an initial increased (compensable) 
evaluation for residuals of a fracture of the right femur. 




Initial compensable evaluation for fracture of the left tibia 
and fibula.

A comprehensive review of the record shows that the residuals 
of a fracture of the left tibia and fibula are well healed 
and in excellent alignment.  Importantly, the Board notes 
that the objective evidence fails to demonstrate any 
associated limitation of motion of an affected left knee or 
ankle joint, instability, muscle atrophy and weakness or 
neurologic impairment or functional loss due to flare-ups 
supported by adequate pathology.  The Board notes that any 
associated surgical scar wound has been characterized as well 
healed and nontender.  Moreover, examination findings of 
record fail to demonstrate any associated lower extremity 
shortening.  In fact leg length measurements have been 
described as equal.  

With respect to the left knee the Board notes that the record 
fails to demonstrate any associated arthritis or instability 
of the knee joint.  Accordingly consideration of VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 is not applicable. 

The record lacks confirmation of adequate pathology related 
to service-connected disability either meeting or more nearly 
approximating the criteria for a compensable evaluation.  As 
such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Also, the Board has considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, but finds no adequate pathology 
associated with service-connected residuals of a fracture of 
the left tibia and fibula upon which to base any increased 
compensable evaluation.

Overall, the preponderance of the evidence is negative and 
against the grant of an initial increased (compensable) 
evaluation for residuals of a fracture of the left tibia and 
fibula. 


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and discussed the 
criteria for assignment of an extraschedular evaluation for 
all three disabilities at issue.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
the veteran has been recently reported as a full time 
student.  He had been a full time student for at least the 
past 3 1/2 years without any breaks, and no time lost from 
school because of his problems.  The record shows that prior 
to that he worked as an aircraft mechanic without any 
apparent problem.

The record is absent any showing that the veteran's service-
connected residuals of fractures of the right pelvis, right 
femur and left tibia and fibula have markedly interfered with 
his employment status, or required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of fractures of the right pelvis, right femur and 
left tibia and fibula disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial compensable evaluations for any of the disabilities 
at issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right pelvis is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right femoral shaft is denied. 

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left tibia and fibula is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel. In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you. 

 

